Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 16, 2020

                                      No. 04-19-00691-CV

                      CUANTO ANTES MEJOR, LLC and M.E. Phillip,
                                    Appellant

                                                v.

                                  EOG RESOURCES, INC.,
                                        Appellee

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 15-12-00277-CVK
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER
         Appellee’s partially opposed first motion for an extension of time to file the appellee’s
brief is granted. We order appellee to file the appellee’s brief by February 19, 2020.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court